Citation Nr: 1815417	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-35 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's petition to reopen his claim of entitlement to service connection for bipolar disorder.   

The Board notes the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  Unfortunately, the Board was unable to produce a complete transcript of the proceeding due to audio malfunctions heard throughout his testimony in the Digital Audio Recording System (DARS).  The Veteran and his representative were sent correspondence in January 2018 apprising him of this fact, and he was asked whether he desired another hearing.  He was informed that if he did not respond in 30 days the Board would assume he did not desire another hearing and proceed accordingly.  The Veteran's notification was returned as undeliverable.  The copy sent to the Veteran's representative was delivered.  No response from the Veteran or his representative appears to have been received in regard to this correspondence.  Consequently, the Board will proceed on the assumption that his hearing request has been satisfied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claim must be remanded.

In the November 2008 statement of the case (SOC), the RO listed Boston VA treatment records from July 5, 2006 to June 27, 2007.  Concomitant to the Veteran's petition to reopen, the Veteran filed a VA Form 21-4142 indicating treatment at various VA medical centers.  See May 2011 VA Form 21-4142.  Upon receipt of the Veteran's petition to reopen in May 2011, the RO conducted a Compensation and Pension Record Interchange (CAPRI) search from November 3, 2010 to May 11, 2011 using keywords "bipolar disorder/psychiatric."  A November 2010 psychiatric outpatient note references lab data taken on July 14, 2010.  See November 2010 VA treatment record.  Further, the Veteran attended psychiatric counseling regularly from at least November 3, 2010 to May 11, 2011.  As such, the Board notes that there are identified, outstanding treatment records that should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (2016) (holding that 38 C.F.R. §3.159(c)(3) extends the VA's duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities by VA, regardless of their relevance).  On remand, the AOJ should obtain the missing records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from Boston VAMC from June 27, 2007 to November 3, 2010, and May 11, 2011 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After the above development has been completed, and after undertaking any additional evidence deemed necessary, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






